1                                   UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3     DAVONTTE SMITH,                                              Case No. 2:19-cv-01668-JAD-EJY
4                     Plaintiff
                                                                                 ORDER
5             v.
6     LVMPD, et al.,
7                     Defendants.
8
9    I.      DISCUSSION
10           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. ECF No. 1-1. Plaintiff
12   has neither paid the full filing fee for this matter nor filed an application to proceed in forma
13   pauperis.
14           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
15   application to proceed in forma pauperis and attach both an inmate account statement for the past
16   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil rights
17   complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee is
18   resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma pauperis,
19   or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application
20   to proceed in forma pauperis he must file a fully complete application to proceed in forma pauperis,
21   including both an inmate account statement for the past six months and a properly executed financial
22   certificate.
23   II.     CONCLUSION
24           For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court WILL
25   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
26   as the document entitled information and instructions for filing an in forma pauperis application.
27           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
28   Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on the correct
1    form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the
2    full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
3    fee).
4            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
5    dismissal of this action may result.
6            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.
7    1-1) but will not file it at this time.
8
9            DATED this 25th day of September, 2019.
10
11
12                                                 UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
